Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.3 AMENDED AND RESTATED BY-LAWS OF HENRY BROS. ELECTRONICS, INC. ARTICLE I - OFFICES 1. Registered Office The registered office shall be established and maintained in the State of Delaware in the designated offices of the United Corporate Services or similar company selected by the Corporation. 2. Principal Office The principal office of the Corporation shall be located at 17-01 Pollitt Drive, Fair Lawn, New Jersey07410 until relocated to another place as selected by the Corporation's board of directors. ARTICLE II - SHAREHOLDERS 1. Place of Meetings. Meetings of shareholders shall be held at the principal office of the Corporation, or at such other places within or without the State of Delaware as the board shall authorize. 2. Annual Meetings. The annual shareholders meeting for the election of directors and the transaction of other business shall be held annually during the fifth full month following the end of the Corporations fiscal year on such date and time as the board may fix, at which time the shareholders shall elect a board of directors and transact such other business as may properly come before the meeting. 3. Special Meetings. Special meetings of the shareholders may be called at any time by a majority of the Whole Board or by the president. The term Whole Board shall mean the directors that the Corporation would have if there were no vacancies in the board of directors. Shareholders of the Corporation shall not be entitled to call special meetings of shareholders. 4. Notice of Meetings. Written notice of each meeting of shareholders, whether annual or special, stating the time when and place where it is to be held, shall be served either personally, or by mail. Such notice shall be 1 served not less than ten (10) nor more than sixty (60) days before the meeting, upon each shareholder of record entitled to vote at such meeting, and to any other shareholder to whom the giving of notice may be required by law.
